DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 7-11, 14-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US Pub. No. 2006/0084734).
Regarding Claims 1, 4, 7-11, 14, 18, and 25-28:  Bauer et al. teaches a composition comprising a polyamide, glass fibers, and phosphinate salts such as zinc bisdiethylphosphinate (abstract; [0035]; Table 2, Examples 40 and 41; [0211]-[0212]).  Zinc bisdiethylphosphinate reads on a compound of instant formula I wherein R-7-8 are ethyl, M is Zn, and m is 2.  Examples 40 and 41 also contain melamine polyphosphate which is a nitrogen containing polyphosphate and an aromatic compound in 33.5 and 66.5 wt% respectively relative to the total of phosphinate and polyphosphate (flame retardant system) and 6.7 and 13.3 wt% of the total composition.  Bauer et al. teaches the melamine polyphosphate is MELAPUR 200/70 (a compound of the formula of instant claim 6 wherein Q is melamine) ([0137]; [0343]). US Pub. No. 2006/0226404 provides evidence that MELAPUR 200/70 has a degree of condensation of 108 (v = 108) (Pg. 18, Col. 2).  Bauer et al. teaches the zinc phosphinate present in 33.5 wt% relative to the flame retardant system (Table 2, Example 41).  Bauer et al. further teaches examples of the composition that comprise an additional additive such as zinc borate in 5 wt% relative to the melamine polyphosphate and phosphinic salt (flame retardant system) and 1 wt% of the overall composition ([0152]; Table 2, Example 43).  Bauer et al. teaches examples wherein the material has a V-0 rating in accordance with UL94, and further teaches that a V0 rating is preferred (Table 2, Examples 40 and 41; [0334]).  
Bauer et al. does not teach a specific embodiment comprising both a zinc bisdiethylphosphinate and melamine polyphosphate with zinc borate.  However, Bauer et al. teaches that they all are suitable for use in the invention and may be used in combination (abstract; [0137]; [0152]; Table 2, Example 43).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include both such compounds in the composition with a reasonable expectation of success and would be motivated to do so because prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP 2144.06).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely one of the properties recited in claims 1 and 25-28 when the composition has thickness of from about 0.4 to about 3.2 mm.  However, the reference renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed components in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
Regarding Claims 2 and 5:  Bauer et al. teaches embodiments wherein the polyamide is present in 50 wt%, and the phosphinc salt is present in 15 wt% ([0077]; Table 2, Example 41).
Regarding Claims 15 and 16:  Bauer et al. teaches embodiments wherein the polyamide is nylon-6,6 (Table 2, Examples 40 and 41).
Regarding Claim 17:  Bauer et al. teaches that the polyamide may alternatively be an aromatic polyamide ([0202]).

Regarding Claims 19-20:  Bauer et al. teaches embodiments without the presence of halogenated compounds or halogens (Table 2, Example 46).  Furthermore, Bauer et al. does not teach any requirement of halogens or halogenated compounds being present.
Regarding Claim 21:  Bauer et al. teaches the composition in the form of a casing for a multipoint connector (electrical connector comprising opposing walls for receiving pin with walls made of polyamide composition) ([0241]).
Regarding Claim 22:  Bauer et al. does not teach the thickness of the walls.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04). At the time of the invention, a person of ordinary skill in the art would have found it obvious to choose dimensions of the multipoint connector to accept connections as required.
Regarding Claim 23:  Bauer et al. teaches the composition in the form of a casing for a multipoint connector (electrical connector comprising opposing walls for receiving pin with walls made of polyamide composition) ([0241]).
Bauer et al. does not teach the thickness of the walls.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US Pub. No. 2006/0084734) in view of Galli (US Pub. No. 2002/0045688).
Bauer et al. teaches the composition of claim 14 as set forth above.  
Bauer et al. does not teach the composition comprising terephthalic acid.  However, Galli et al. teaches adding terephthalic acid to polyamide molding compositions as a fire retardant in 0.01-3%, overlapping and rendering obvious the claimed range (abstract; [0016]-[0017]).  Bauer et al. and Galli et al. are analogous art because they are concerned with the same field of endeavor, namely fire retardant polyamide compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to add the terephthalic acid of Galli et al. to the polyamide composition of Bauer et al. and would have been motivated to do so because Galli et al. teaches that the terephthalic acid causes the polyamide that is melted by flame to form small drops which decrease in temperature rapidly and are no longer able to ignite elements with which they come into contact ([0016]).

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.
7-8 may be any substituted or unsubstituted hydrocarbon of 1-6 carbon atoms, and R9 may be any substituted or unsubstituted C1-10 alkylene arylene, arylalkylene, or alkylarylene group.  It is not clear that the results presented in Applicant’s data would similarly be seen for any of the claimed zinc phosphinates, nitrogen-contatining polyphosphates, and inorganic borates in any of the claimed amounts.  
In addition, it is noted that in Applicant’s data, the only data point with aluminum phosphinate is where it is present in 14 wt%.  However the examples with zinc phosphinate contain 8.7-11.5 wt% zinc phosphinate.  Therefore, it is not clear that the result seen is because of the substitution of aluminum phosphinate with zinc phosphinate or because of the differences in amounts of the two phosphinates.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        May 14, 2021